The opinion of the court was delivered by
Breaux, J.
There is a landing place on the Red river, about a mile above the town of Colfax, known as Buckeye Landing. The old road from that town to that landing, about the distance just stated, runs along the bank of the river.
At Buckeye Landing this road leaves the bank of the river; turns at right angles, and runs through a lane a short distance, thence parallel to and along the bank of Boggy Bayou.
Plaintiff is a merchant, and Buckeye Landing is the nearest landing to his store.
Since 1887 he receives and ships his freight at this landing, by the boats navigating Red river.
Two or three others, dealers in lumber, shipped lumber from this point.
The plaintiff sought to enjoin the defendant, who is a merchant, to prevent him from fencing this road, and to compel him to remove his fence.
He says that the defendant, moved by business rivalry and jealousy, recently built a fence across the public road leading from his store to the landing on the river, thereby stopping him and the *649public from all use of the road to the landing and the landing itself.
The damages alleged, consisting of injury to business, actual loss and other items, aggregating three thousand seven hundred and fifty dollars.
In his petition for an injunction he prays that the defendant be restrained from interfering with- his access to the landing, and that he be ordered to remove the fences, and that the sheriff enforce compliance with the order.
The papers were served on the defendant. The sheriff was notified by the district judge not to enforce the writ of injunction.
The defendant in his answer denies that he acted arbitrarily as charged, or that he was actuated by a desire to thwart and annoy plaintiff in his business.
In a motion to dissolve, which was referred to be tried with the merits, he sets up that an injunction will not issue to restrain an accomplished act; that he can not by an injunction be ousted of possession, and that plaintiff is without capacity to champion a cause alleged by him to be public.
The judgment appealed from rejects plaintiff’s demands, dissolves the injunction and sets aside the order to remove the fence (the order previously suspended by the judge), and decreed that defendant’s reconventional demand be sustained to the amount of one hundred and fifty dollars, damages as attorney’s fees.
From this judgment the plaintiff appeals.
On the trial it was shown that the police jury passed an ordinance to authorize the defendant to move the road back some distance.
The change in the road, the defendant contends, was made necessary by the caving banks extending into and taking away a portion of the road.
He also contends that the river at its most extreme flood has never reached Buckeye Landing, and that it is, therefore, not on the bank of the Red river.
The record shows there is a strip of land between the public road and the Buckeye Landing, of some thirty-five or forty yards, i. between the road and landing at the point the road leaves the direction parallel to the river and turns at right angles and runs toward plaintiff’s place.
It is admitted that the defendant is the owner of the land all the *650way from where the new road, referred to in the pleadings, commences, to the town of Colfax, and that his lands extend from the new road to the river, as shown by a map annexed to the record.
The defendant and appellee moves to dismiss the appeal on the ground that the court is without judisdiction ratione materiee and urges that the damages claimed are fictitious and inflated.
On Motion to Dismiss hob Want oh Jurisdiction Rations Matbbx*.
The allegations for the injunction are supported by the required affidavit.
Plaintiff represents in his petition that the fences of which he complains effectively obstruct all transportation to or from the landing at which he received freight or from which he shipped produce to the market.
That these obstructions seriously interfered with his business and placed him'to considerable disadvantage as compared to those who are more favored in this respect.
Other causes of loss are alleged and supported by his affidavit.
Judged by reference to the premises stated and pleaded by the plaintiff the amount of damages do not appear to have been fixed with the view only of giving this court jurisdiction.
There are items of damages claimed which can not be added in computing the appealable amount.
Sufficient of the damages laid, however, remain to save the demand from being considered entirely unfounded.
The amount thus remaining, in so far as- relates to jurisdiction, is within the jurisdiction of the court.
. The premises upon which the plaintiff relies may be error, but arguing in support of the grievances he alleges, and assuming for the purpose of testing a question of jurisdiction that the law he invokes bears him out, the court has jurisdiction of the case.
In reference to the damages the defendant claims one thousand and nine hundred dollars.
This doss not give this court jurisdiction. It can not be calculated in determining the question of jurisdiction.
But these damages, as claimed, in a measure corroborate plaintiff’s jurisdictional allegations.
Arising from the same differences between the parties the amount *651claimed by the defendant makes it not unreasonable that plaintiff should claim jurisdiction on the ground that his damages exceed two thousand dollars.